UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6952


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RYAN EDWIN HEADDEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (7:01-cr-00126-F-1; 7:04-cv-00035-F)


Submitted:   March 22, 2010                    Decided:   May 6, 2010


Before MICHAEL, * MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ryan Edwin Headden, Appellant Pro Se.        George Edward Bell
Holding, United States Attorney, Steve R. Matheny, Ethan A.
Ontjes,   Rudolf  A.   Renfer,  Jr.,   Assistant  United  States
Attorneys, Raleigh, North Carolina, for Appellee.


     *
       Judge Michael was a member of the original panel but did
not participate in this decision.    This opinion is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Ryan    Edwin     Headden       seeks      to     appeal      the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.        The     order       is   not    appealable         unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)         (2006).         A

prisoner       satisfies        this        standard       by     demonstrating             that

reasonable       jurists       would    find      that     any       assessment       of     the

constitutional         claims    by    the    district         court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Headden has

not     made    the    requisite       showing.           Accordingly,         we     deny     a

certificate       of    appealability          and     dismiss       the     appeal.          We

dispense       with    oral     argument       because         the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                    DISMISSED




                                              3